ORDER
On February 1, 2008, the court suspended petitioner from the practice of law for a period of 60 days. Petitioner has filed with this court an affidavit stating that he has fully complied with the terms of the court’s suspension order and requests reinstatement. The Director of the Office of Lawyers Professional Responsibility does not oppose the request.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that respondent Samuel Steven Johnson is conditionally reinstated to the practice of law in the State of Minnesota effective as of April 1, 2008, subject to his successful completion of the professional responsibility portion of the state bar examination by February 1, 2009.
BY THE COURT:
/s/Alan C. Page
Associate Justice